Order filed, May 5, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00211-CV
                                 ____________

      SERONDA GILLESPIE AND TORONDIA TALBERT, Appellant

                                         V.

           GALVESTON COUNTY HEALTH DISTRICT, Appellee


                     On Appeal from the 55th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2017-48705


                                      ORDER

      The reporter’s record in this case was due May 4, 2020. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order the Court Reporter of the 55th District Court to file the record in
this appeal within 15 days of the date of this order.


                                   PER CURIAM


Panel Consists of Chief Justice Frost and Justices Zimmerer and Poissant.